Caldwell v. Caldwell, 562 N.W.2d 104 (N.D. 1996)|N.D. Supreme Court|Caldwell v. Caldwell, 562 N.W.2d 104 (N.D. 1996)[Go to Documents]Filed Dec. 6, 1996IN THE SUPREME COURTSTATE OF NORTH DAKOTASandra J. Caldwell, Plaintiff and Appelleev.Blake Caldwell, Defendant and AppellantCivil No. 960105Appeal from the District Court for Ward County, Northwest Judicial District, the Honorable Gary A. Holum, Judge.AFFIRMED.Per Curiam. Tom P. Slorby, P.O. Box 3118, Minot, N.D. 58702-3118, for defendant and appellant. Thomas A. Wentz, Jr., and Michael A. Bosh, of Pringle & Herigstad, P.O. Box 1000, Minot, N.D. 58702-1000, for plaintiff and appellee.Caldwell v. CaldwellCivil No. 960105Per Curiam.Blake Caldwell appeals from the district court's divorce decree ordering equal division of the marital property. He argues the district court erred by failing to consider the short duration of the marriage, and that Blake brought approximately $20,000 more in assets into the marriage than Sandra. We affirm the district court's judgment under Rule 35.1(a)(2), N.D.R.App.P.Gerald W. VandeWalle, C.J.William A. NeumannMary Muehlen MaringDale V. SandstromAllan L. Schmalenberger, D.J. SCHMALENBERGER, Allan L., D.J., sitting in place of Meschke, J., disqualified.